DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are currently pending, with claims 15-26 hereby withdrawn. Claims 1-14 have been considered below.
Election/Restrictions
Claims 15-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II and/or Species A-C, E-F, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 11, 2021 and a telephone call with the examiner and applicant’s representative on February 24, 2021. During the telephone call, applicant’s representative clarified that applicant elected Invention I (claims 1-20) and not Invention II (claims 21-26). Applicant’s reply filed February 11, 2021 included a typographical error saying applicant elected Invention II instead of Invention I, but it correctly indicated the withdrawal of claims 15-26. 
Drawings
The drawings are objected to because several of the drawings (FIGS. 1A-1D, 3-4B, 6A-G, 11A-12B) do not comply with 37 CFR 1.84 (See MPEP 608.01(f)). Particularly, 37 CFR 1.84(i) requires:  
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.   

.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Further, there is insufficient antecedent basis for “said aircraft” recited at line 3 in each of claims 12-14. Thus, claims 12-14 are further rejected under 35 U.S.C. 112(b). For purposes of examination, it is presumed that “said aircraft” should instead say “said aerial vehicle”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,577,091 to Parks et al. (“Parks”)(note: the effective filing date for claims 1-9 and 12-14 is November 2, 2017; while independent claim 1, as currently written, is supported by parent application 15/802,386, it is not fully supported under 35 U.S.C. 112 by earlier filed provisional application 62/416,168. For example, provisional application 62/416,168 does not support the claim limitations “wherein the spin axis of each of said right side wing rotor assemblies is tilted forward in a fixed position relative to the aircraft structure” and “wherein the spin axis of each of said left side wing rotor assemblies is tilted forward in a fixed position relative to the aircraft structure”).
see also, Col. 13, lines 10-15, which describes the rotors being kept under power during forward flight until a predetermined air speed is reached), said plurality of right side wing rotor assemblies comprising: a right side forward inboard rotor assembly (RFI in Annotated FIG. 3A below) forward of said right side wing, said right side forward inboard rotor assembly coupled to an inboard portion of said right side wing (FIG. 3A); an right side rearward inboard rotor assembly (RRI in Annotated 3A) rearward of said right side wing, said right side rearward inboard rotor assembly coupled to an inboard portion of said right wing (FIG. 3A); and a right side outboard rotor assembly (RO) coupled to a tip of said right side wing (FIG. 3A); and a left side wing assembly, said left side wing assembly (FIGS. 3A, 3B) comprising: a plurality of left side wing rotor assemblies (124) wherein the spin axis of each of said left side wing rotor assemblies is tilted forward in a fixed position relative to the aircraft structure (Col. 11, lines 16-18; Col. 12, lines 25-46), said plurality of left side wing rotor assemblies adapted to remain under power during forward flight (Col. 12, lines 47-50, describing the option to shut off the see also, Col. 13, lines 10-15, which describes the rotors being kept under power during forward flight until a predetermined air speed is reached), said plurality of left side wing rotor assemblies comprising: a left side forward inboard rotor assembly (LFI in Annotated FIG. 3A) forward of said left side wing, said left side forward inboard rotor assembly coupled to an inboard portion of said left side wing (FIG. 3A); an left side rearward inboard rotor assembly (LRI) rearward of said left side wing, said left side rearward inboard rotor assembly coupled to an inboard portion of said left wing (FIG. 3A); and a left side outboard rotor assembly (LO) coupled to a tip of said left side wing (FIG. 3); and a horizontal thrusting rear rotor assembly (110) adapted to provide horizontal thrust during regular flight (FIG. 3A).

    PNG
    media_image1.png
    630
    664
    media_image1.png
    Greyscale


Regarding claim 12, Parks discloses wherein each of said plurality of right side rotor assemblies has a mating left side rotor assembly approximately equidistant from a center line of said aircraft on a line through the approximate center of mass of said aerial vehicle (FIG. 3A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Parks as applied to claim 1 above.
Regarding claim 2, Parks teaches each and every element of claim 1 as discussed above, and Parks teaches that the spin axis of each of the right side and left side rotor assemblies is tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight (Col. 11, lines 16-18). Parks also teaches the spin axis of each of the right side and left side rotor assemblies is tilted at an angle in the range of 5-15 degrees outward from the 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, applicant’s disclosure does not provide patentable significance for the angle being in the range of 8-12 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of Parks such that the spin axis of each of the right side and left side rotor assemblies is tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight in the range of 8-12 degrees, in order to generate a desired amount of thrust (e.g., Col. 12, lines 25-46).
Regarding claim 3, Parks teaches each and every element of claim 1 as discussed above, and Parks teaches that the spin axis of each of the right side and left side rotor assemblies is tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight (Col. 11, lines 16-18). Parks also teaches the spin axis of each of the right side and left side rotor assemblies is tilted at an angle in the range of 5-15 degrees outward from the vertical axis (Col. 12, lines 25-46). Parks does not explicitly teach wherein the spin axis of each of the right side and left side rotor assemblies is tilted forward at an angle in the range of 5-15 degrees. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this e.g., Col. 12, lines 25-46).
Regarding claim 4, Parks teaches each and every element of claim 1 as discussed above, and Parks teaches that the spin axis of each of the right side and left side rotor assemblies is tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight (Col. 11, lines 16-18). Parks also teaches the spin axis of each of the right side and left side rotor assemblies is tilted at an angle in the range of 5-15 degrees outward from the vertical axis (Col. 12, lines 25-46). Parks does not explicitly teach wherein the spin axis of each of the right side and left side rotor assemblies is tilted forward at an angle in the range of 5-20 degrees. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, applicant’s disclosure does not provide patentable significance for the angle being in the range of 5-20 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of Parks such that the spin axis of each of the right side and left side rotor assemblies is tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight in the range of 5-20 degrees, in order to generate a desired amount of thrust (e.g., Col. 12, lines 25-46).
see also Col. 11, line 49 to Col. 12, line 9, teaching that the control surfaces are optional, and thus teaching embodiments where the vehicle does not include any controllable control surfaces). 
Regarding claim 6, Parks as modified teaches wherein said right side rotor assemblies and said left side rotor assemblies comprise an electric motor (Col. 12, lines 25-28); a top central hub coupled to a rotating portion of said electric motor (FIGS. 3A, 3B; Col. 12, lines 25-29); and a plurality of blades (124a) coupled to said central hub (FIGS. 3A, 3B, 5).
Regarding claim 7, Parks as modified teaches wherein said top central hub is a flattened hub (FIGS. 1C, 1E, 1F).
Regarding claim 8, Parks as modified teaches each and every element of claim 6 as discussed above, but it does not explicitly teach wherein the ratio of the diameter of said top central hub to the diameter of a sweep of said plurality of blades is greater than 0.25.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, applicant’s disclosure does not show patentable significance in the ratio being greater than 0.25. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerial vehicle of Parks such that the diameter of said top central hub to the diameter of a sweep of said plurality of blades is greater than 0.25, in order to optimize stability of and lift generated by the rotor assemblies. 

It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, applicant’s disclosure does not show patentable significance in the ratio being greater than 0.25. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerial vehicle of Parks such that the diameter of said top central hub to the diameter of a sweep of said plurality of blades is greater than 0.30, in order to optimize stability of and lift generated by the rotor assemblies. 
Regarding claims 13 and 14, Parks as modified teaches wherein each of said plurality of right side rotor assemblies has a mating left side rotor assembly approximately equidistant from a center line of said aircraft on a line through the approximate center of mass of said aerial vehicle  (FIGS. 3A, 3B).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Parks as applied to claims 6 and 9 above, in further view of U.S. Publication No. 2019/0233107 to Tian (“Tian”) (note: the effective filing date of claims 10 and 11 is May 21, 2019. Claims 10 and 11, as currently written, are supported by provisional application 62,850,943, but they are not fully supported under 35 U.S.C. 112 by any earlier filed application). 
Regarding claim 10, Parks as modified teaches each and every element of claims 6 and 9 as discussed above, but it does not explicitly teach wherein said right side rotor assemblies and 
Tian, however, teaches an aerial vehicle, wherein said right side rotor assemblies and said left side rotor assemblies further comprise an undercowling extended rearward of said top central hub (See Annotated FIG. 10 below, where C points to the undercowling). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerial vehicle of Parks by further including the undercowling, as taught by Tian, in order to reduce drag. 
 

    PNG
    media_image2.png
    594
    781
    media_image2.png
    Greyscale





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642